Case 2:18-cv-03443-GRB-ARL Document 90 Filed 07/07/20 Page 1 of 10 PageID #: 2601




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------X
  JOSEPH SMITH,

                                     Plaintiff,
                                                                       MEMORANDUM &
                                                                       ORDER
          v.                                                           CV 18-3443 (GRB)(ARL)

  BROOKHAVEN SCIENCE ASSOCIATES, LLC,
  d/b/a BROOKHAVEN NATIONAL
  LABORATORY, INTERNATIONAL
  BROTHERHOOD OF ELECTRICAL WORKERS
  LOCAL 2230, JOSEPH PAGANO,
  JOSEPH S. TRIOLO JR., CHRIS J. TSCHINKEL,
  CHRIS G. LUONI, AND MICHAEL J. KEATING,

                                      Defendants.
  ---------------------------------------------------------------X
  GARY R. BROWN, United States District Judge:

          Before the Court is plaintiff Joseph Smith’s motion for reconsideration of the Court’s

  March 20, 2020 ruling granting summary judgment in favor of all defendants on Smith’s federal

  claims, and declining to exercise supplemental jurisdiction over his state claim. Docket Entry

  (“DE”) 83. The Court grants plaintiff’s motion for reconsideration, but upon careful review, the

  Court adheres to its ruling of March 20, 2020.

          This summary judgment motion is decided under the oft-repeated and well-understood

  standard for review for such matters, as discussed in Bartels v. Inc. Vill. of Lloyd Harbor, 97 F.

  Supp. 3d 198, 211 (E.D.N.Y. 2015), aff’d, 643 F. App’x 54 (2d Cir. 2016), which discussion is

  incorporated by reference herein.

          In short, this case involves plaintiff’s discharge from a position at Brookhaven National

  Laboratory following multiple reports that plaintiff has made threats of harm as against

  coworkers including threats that he carried a knife and would use such weapon against his




                                                          1
Case 2:18-cv-03443-GRB-ARL Document 90 Filed 07/07/20 Page 2 of 10 PageID #: 2602




  coworkers based upon a variety of grievances. BNL’s 56.1 Statement ¶¶ 10 & 37, DE 77; Pl.’s

  56.1 Resp. to BNL ¶¶ 10 & 37, DE 78-1 (collectively “Pl.’s & BNL’s 56.1 Statements”);

  Union’s 56.1 Statement ¶ 11, DE 74-1; Pl.’s 56.1 Resp. to Union ¶ 11, DE 78-2 (collectively,

  “Pl.’s & Union’s 56.1 Statements”). Defendants BNL and the Union conducted separate

  investigations into the conduct. Both the Union and an independent, outside investigator hired

  by the employer investigated these complaints, some of which were anonymous, and both

  determined that the complaints were credible. Pl.’s & BNL 56.1 Statements ¶ 36; Pl.’s &

  Union’s 56.1 Statements ¶¶ 13, 55-56, 60; New Life Report 21, DE 80-5. As such, plaintiff was

  terminated from his position at Brookhaven National Laboratory without arbitration. Pl.’s &

  BNL’s 56.1 Statements ¶¶ 57, 74; Pl.’s & Union’s 56.1 Statements ¶¶ 25-26, 60-64.

         This action followed. Motions to dismiss were denied by Judge Feuerstein, well before

  transfer of this action to the undersigned. Order dated Sept. 9, 2019. All parties were afforded

  the opportunity to conduct and complete discovery. Order dated Oct. 9, 2019. The parties

  submitted detailed pre-motion letters which set forth their summary judgment positions along

  with Rule 56.1 statements. DE 74 to 80. At the outset of oral argument, 1 the Court reiterated its

  individual rule providing that the Court reserved the right to construe the letters, 56.1 statements

  and oral argument as the motion itself, encouraging counsel to provide any arguments they

  wished to raise. DE 84 at 3. Following oral argument, the Court provided a detailed oral ruling

  granting summary judgment in favor of defendants. Id. at 21-26. That decision is incorporated

  herein by reference. In its motion to reconsider, plaintiff’s counsel not only provides arguments

  in favor of reconsideration, but provides the full briefing that he had prepared in opposition to




  1
   Because of the restrictions and limitations imposed by safety concerns associated with the
  COVID-19 pandemic, oral argument was conducted remotely via audio conference.


                                                   2
Case 2:18-cv-03443-GRB-ARL Document 90 Filed 07/07/20 Page 3 of 10 PageID #: 2603




  the motion to dismiss. DE 83. All of these materials and argument have been reviewed and

  considered.

         Plaintiff now argues that summary judgment was improvidently granted for two reasons.

  First, plaintiff argues that he has a right under the Collective Bargaining Agreement (“CBA”) to

  compel arbitration of his grievances. Second, he asserts that a question of fact remains as to

  whether the Union’s conduct in not pursuing such arbitration was undertaken in bad faith. Mot.

  For Reconsideration, DE 83-1. Both arguments are rejected.

         First, plaintiff’s position that he had an independent right to compel arbitration under the

  CBA is foreclosed by Supreme Court case authority. See Vaca v. Sipes, 386 U.S. 171, 190

  (1967). In 1967, the Supreme Court examined the argument that “every individual employee

  should have the right to have his grievance taken to arbitration.” Vaca, 386 U.S. at 190. The

  Court held as follows:

         Though we accept the proposition that a union may not arbitrarily ignore a meritorious
         grievance or process it in perfunctory fashion, we do not agree that the individual
         employee has an absolute right to have his grievance taken to arbitration regardless of the
         provisions of the applicable collective bargaining agreement. In L.M.R.A. s 203(d), 61
         Stat. 154, 29 U.S.C. s 173(d), Congress declared that ‘Final adjustment by a method
         agreed upon by the parties is . . . the desirable method for settlement of grievance
         disputes arising over the application or interpretation of an existing collective-bargaining
         agreement.’ In providing for a grievance and arbitration procedure which gives the union
         discretion to supervise the grievance machinery and to invoke arbitration, the employer
         and the union contemplate that each will endeavor in good faith to settle grievances short
         of arbitration. . . .

         If the individual employee could compel arbitration of his grievance regardless of its
         merit, the settlement machinery provided by the contract would be substantially
         undermined, thus destroying the employer’s confidence in the union’s authority and
         returning the individual grievant to the vagaries of independent and unsystematic
         negotiation. Moreover, under such a rule, a significantly greater number of grievances
         would proceed to arbitration. . . This would greatly increase the cost of the grievance
         machinery and could so overburden the arbitration process as to prevent it from
         functioning successfully.




                                                   3
Case 2:18-cv-03443-GRB-ARL Document 90 Filed 07/07/20 Page 4 of 10 PageID #: 2604




  Id. at 191-92 (lower case “s” in lieu of section sign as in original); see also Amaty v. Int'l Org. of

  Masters, Mates & Pilots, ILA, AFL-CIO, Atl. Marine Grp., No. 3:18-CV-741(AWT), 2020 WL

  3105529, at *7 (D. Conn. Feb. 25, 2020); Ramlogan v. 1199 SEIU, No. CV-11-0125

  (SJF)(WDW), 2012 WL 113564, at *4 (E.D.N.Y. Jan. 11, 2012).

          Second, as to plaintiff’s second argument—that the facts in this case (including

  allegations of bad faith on the part of defendant International Brotherhood of Electrical Workers,

  Local 2230 (“Union”))—warrant characterizing this matter as one that falls into the “arbitrary,

  discriminatory, or in bad faith” union actions, this argument is entirely unpersuasive. See

  Vaughn v. Air Line Pilots Ass’n, Int’l, 604 F.3d 703, 709 (2d Cir. 2010). 2 While the Court

  outlined its rationale in the oral decision, there are additional factors further justifying the

  imposition of summary judgment here.

          Here, plaintiff can proffer no evidence to show that the employer breached the collective

  bargaining agreement because BNL had just and reasonable cause to terminate plaintiff. The

  CBA provided that BNL “shall not have the right to discharge an employee except for just and

  reasonable cause.” Pl.’s & BNL’s 56.1 Statements ¶ 11. BNL’s disciplinary policy lists as

  “Dischargeable Behavior Violations”: “[f]ighting or assaulting another person or intimidating,

  coercing or threatening any other employee for any reason’ and ‘unauthorized possession of



  2
    Plaintiff also argues that the Court employed an incorrect negligence standard at oral argument.
  Mot. to Reconsider 2. That is incorrect. Case law plainly holds that “[a] district court’s review
  of an alleged breach of a union’s duty of fair representation is ‘highly deferential, recognizing
  the wide latitude that negotiators need for the effective performance of their bargaining
  responsibilities.” Felton v. Local Union 804, Int’l Brotherhood of Teamsters, No. 17-CV-2309
  (AMD)(RML), 2020 WL 3104048, at *2 (E.D.N.Y. June 11, 2020) (quotation omitted).
  Furthermore, “tactical errors are insufficient to show a breach of duty of representation; even
  negligence on the union’s part does not give rise to a breach.” See Vaughn, 604 F.3d at 709;
  Felton, 2020 WL 3104048, at *2. In this case, plaintiff has failed to proffer evidence from which
  a reasonable jury could conclude that the Union’s conduct rises above negligence or tactical error
  and constitutes arbitrary, discriminatory or bad faith conduct.


                                                     4
Case 2:18-cv-03443-GRB-ARL Document 90 Filed 07/07/20 Page 5 of 10 PageID #: 2605




  weapon(s), explosives or other destructive materials on Laboratory property.” Pl.’s & BNL’s

  56.1 Statements ¶¶ 13, 19.

         It is undisputed that defendant Brookhaven Science Associates, LLC doing business as

  Brookhaven National Laboratory (“BNL”) received two written complaints about threatening

  behavior by employees within the air conditioning unit where plaintiff worked. Pl.’s & BNL’s

  56.1 Statements ¶ 29; Pl.’s & Union’s 56.1 Statements ¶ 3. In response, BNL retained an outside

  consultant, New Life HR Solutions, LLC (“New Life”), to investigate the anonymous

  complaints. Pl.’s & BNL’s 56.1 Statements ¶ 32; Pl.’s & Union’s 56.1 Statements ¶ 6. New

  Life’s investigator, Jennifer Rivas, conducted the investigation, and interviewed multiple air

  conditioning mechanics, including plaintiff and defendants Joseph Pagano, Joseph S. Triolo Jr.,

  Chris J. Tschinkel, Chris G. Luoni, and Michael J. Keating (collectively “Individual

  Defendants”) on December 18, and 19, 2017.

         During the New Life investigation, all Individual Defendants stated to Rivas that plaintiff

  had made threatening remarks, such as, “what do we do with liars? Liars should be nailed to the

  cross,” “my knife is sharp,” “you touch me again and I’ll filet you,” “I’d like to stab him up close

  and personal so he knows I did it,” “I want to stab Bob McKay in the jugular so I could be up

  close and personal to see him bleed out.” Pl.’s & BNL’s 56.1 Statements ¶¶ 10 & 37; Pl.’s &

  Union’s 56.1 Statements ¶ 11. That these threats were conveyed to New Life’s investigator by

  five witnesses is undisputed. Id.; see also DE 84 at 18.

         On December 19, 2017, Rivas reported plaintiff’s alleged threats to BNL representatives.

  Pl.’s & BNL’s 56.1 Statements ¶ 36; Pl.’s & Union’s 56.1 Statements ¶ 13. On December 20,

  2017, plaintiff was summoned to the office of Tom Roza, the production division manager and

  one of plaintiff’s supervisors. Frank Raynor, the president of the Union, and Leonard Butera, the




                                                   5
Case 2:18-cv-03443-GRB-ARL Document 90 Filed 07/07/20 Page 6 of 10 PageID #: 2606




  head of the security division, were also present at the meeting. Pl.’s & BNL’s 56.1 Statements ¶

  43; Pl.’s & Union’s 56.1 Statements ¶¶ 14 & 16. Before the meeting, Butera searched plaintiff,

  and found a pocket knife in plaintiff’s pocket, which knife plaintiff routinely carried to work.

  Pl.’s & BNL’s 56.1 Statements ¶¶ 40-41; Pl.’s & Union’s 56.1 Statements ¶ 15. That pocket

  knife was a Featherlight Hunter Knife of Alaska, and it had a three inch blade and the knife was

  slightly over seven inches at full extension. Pl.’s & BNL’s 56.1 Statements ¶ 40.

         At the meeting, plaintiff was questioned about the alleged threats to coworkers. Pl.’s &

  BNL’s 56.1 Statements ¶¶ 44-45; Pl.’s & Union’s 56.1 Statements ¶ 17. Plaintiff’s keys and

  badge were confiscated. Pl.’s & BNL’s 56.1 Statements ¶ 42.

         During the meeting, plaintiff consented to a search of his car and locker at the advice of

  Raynor. Pl.’s & BNL’s 56.1 Statements ¶ 47; Pl.’s & Union’s 56.1 Statements ¶ 19. When BNL

  security guards arrived at plaintiff’s car, plaintiff informed the security guard about a second

  knife in plaintiff’s car. Pl.’s & BNL’s 56.1 Statements ¶ 51; Pl.’s & Union’s 56.1 Statement ¶

  20. The knife in the car was in a “box marked Knives of Alaska Xtreme Series,” and had a “3

  1/2 inch serrated blade.” Pl.’s & BNL’s 56.1 Statement ¶ 52. BNL confiscated both of

  plaintiff’s knives. Pl.’s & BNL’s 56.1 Statements ¶¶ 51-53; Pl.’s & Union’s 56.1 Statements ¶¶

  20-22. Plaintiff’s locker was also searched, and BNL confiscated a magazine with information

  regarding an AR-15 rifle. Pl.’s & BNL’s 56.1 Statements ¶ 54; Pl.’s & Union’s 56.1 Statements

  ¶ 22. Following the search, two BNL security guards escorted plaintiff off BNL property. Pl.’s

  & BNL’s 56.1 Statements ¶ 55; Pl.’s & Union’s 56.1 Statements ¶ 23.

         On December 27, 2017, a BNL representative left a phone message that plaintiff was

  fired. Pl.’s & BNL’s 56.1 Statements ¶ 57; Pl.’s & Union’s 56.1 Statements ¶¶ 25-26. Soon

  thereafter, BNL mailed plaintiff a Termination Notice, which stated that he violated BNL policy




                                                   6
Case 2:18-cv-03443-GRB-ARL Document 90 Filed 07/07/20 Page 7 of 10 PageID #: 2607




  by making threats of violence towards coworkers and supervisors, possessing unauthorized

  knives on BNL property, and being untruthful about his conduct and possession of weapons on

  the property. Pl.’s & BNL’s 56.1 Statements ¶¶ 58-59. In the main, plaintiff does not contest the

  rationale for his termination; indeed the only quarrel with this justification is the assertion that

  “BNL has no policy regarding pocket knives on site.” Pl.’s 56.1 Resp. to BNL ¶ 59. Clearly,

  this argument misses the point.

         It is further undisputed that Raynor, the president of the Union, personally undertook the

  investigation of the termination on plaintiff’s behalf. Pl.’s & BNL’s 56.1 Statements ¶ 70.

  Raynor filed a grievance after plaintiff’s termination. Pl.’s & Union’s 56.1 Statements ¶ 29. The

  Union repeatedly requested documentation from BNL about plaintiff’s termination. Pl.’s & BNL

  56.1 Statements ¶ 69; Pl.’s & Union’s 56.1 Statements ¶¶ 31 & 44-45, 46, 49. The Union also

  met with BNL to discuss the grievance on plaintiff’s behalf. Pl.’s & BNL’s 56.1 Statements ¶

  69; Pl.’s & Union’s 56.1 Statements ¶¶ 31 & 33. Raynor also met with multiple witnesses to

  investigate the threats. Pl.’s & Union’s 56.1 Statements ¶ 39.

         Both Raynor, who is the president of the Union, and Rivas, who is the New Life

  investigator hired by BNL, investigated the complaints and found them to be credible. Pl.’s &

  BNL 56.1 Statements ¶ 36; Pl.’s & Union’s 56.1 Statements ¶¶ 13, 55-56, 60; New Life Report

  21.

         Plaintiff argues that the Union acted in bad faith because defendant Pagano, one of the

  anonymous complainants and a witness interviewed by the independent investigator, was a

  Union board member. Pl.’s & BNL’s 56.1 Statements ¶¶ 31, 34-35, 71, 74; Pl.’s & Union’s 56.1

  Statements ¶ 5; New Life Report 11. In addition, plaintiff complains of certain purportedly

  incorrect information supplied by Raynor. Compare BNL’s 56.1 Statement ¶ 71; Union’s 56.1




                                                     7
Case 2:18-cv-03443-GRB-ARL Document 90 Filed 07/07/20 Page 8 of 10 PageID #: 2608




  Statement ¶ 39; Raynor Tr. 106:8-9, DE 80-15 with Baldassarre Decl. ¶¶ 7-9, DE 83-4; Caroll

  Decl. ¶¶ 6-7, DE 83-5; Klotz Decl. ¶¶ 6-8, DE 83-5. While interesting, the significance of these

  facts withers in the light of the record amassed by the independent investigator hired by the

  employer. In other words, notwithstanding plaintiff’s complaints about Pagano and Raynor, it is

  beyond peradventure that the employer acted properly in terminating plaintiff based upon the

  undisputed record evidence. And, under the law, if plaintiff’s termination was appropriate, then

  plaintiff cannot maintain an action against the employer or the Union.

         As one court summarized,

         Section 301 of the LMRA, 29 U.S.C. § 185(a), governs [plaintiff’s] claim that [defendant
         employer] breached the CBA when it terminated his employment. See Vaca v. Sipes, 386
         U.S. 171, 183 (1967). His claim against the Union that it breached its duty of fair
         representation (“DFR”) “is implied under the scheme of the NLRA.” Carrion v. Enter.
         Ass’n, 227 F.3d 29, 33 (2d Cir. 2000). “The duty of fair representation exists because it
         is the policy of the National Labor Relations Act to allow a single labor organization to
         represent collectively the interests of all employees within a unit, thereby depriving
         individuals in the unit of the ability to bargain individually or to select a minority union
         as their representative.” DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 164 n.14
         (1983). When the union fails to fairly represent a member in the grievance or arbitration
         procedures of the CBA, “an employee may bring suit against both the employer and the
         union, notwithstanding the outcome or finality of the grievance or arbitration
         proceeding.” Id. This is known as a hybrid § 301/DFR claim.

         “To establish a hybrid § 301/DFR claim, a plaintiff must prove both (1) that the employer
         breached a collective bargaining agreement and (2) that the union breached its duty of
         fair representation vis-a-vis the union members.” White v. White Rose Food, 237 F.3d
         174, 178 (2d Cir. 2001). “The employee may sue the employer, the union, or both . . .; to
         prevail the employee ‘must not only show that [his] discharge was contrary to the
         contract, but must also carry the burden of demonstrating breach of duty by the Union.’”
         Carrion, 227 F.3d at 33 (quoting DelCostello, 462 U.S. at 165). That is, “the case [the
         plaintiff] must prove [against the union and the employer] is the same whether he sues
         one, the other, or both.” DelCostello, 462 U.S. at 165. Thus, if a union member fails to
         establish a breach of the DFR by the union, then the court need not address the
         employer’s breach of the CBA. See White, 237 F.3d at 183 & n.13. “The converse is
         also true--that is, in a hybrid claim, if the employer is not liable to the employee, neither
         is the union.” Acosta v. Potter, 410 F. Supp. 2d 298, 309 (S.D.N.Y. 2006).




                                                   8
Case 2:18-cv-03443-GRB-ARL Document 90 Filed 07/07/20 Page 9 of 10 PageID #: 2609




  Amaty v. Int’l Org. of Masters, Mates & Pilots, ILA, AFL-CIO, Atl. Marine Grp., No. 3:18-CV-

  741 (AWT), 2020 WL 3105529, at *5 (D. Conn. Feb. 25, 2020).

         There can, of course, be little argument that threats of violence against coworkers can

  provide “just cause” for termination of employee. See, e.g., Sista v. CDC Ixis N. Am., Inc., 445

  F.3d 161, 166 (2d Cir. 2006) (upholding summary judgment in dismissing discrimination lawsuit

  as threats not a pretext); see also Pl.’s & BNL’s 56.1 Statements ¶¶ 13, 19. His bringing

  weapons to the facility provides a separate ground for termination. Davis v. FedEx Ground

  Package Sys., 2017 WL 1239594, at *5 (E.D.N.Y. Mar. 31, 2017)(“employer had a non-

  discriminatory, non-pretextual reason to terminate plaintiff’s employment—that is, her violation

  of FedEx’s workplace policy prohibiting weapons at work, when she brought a knife to work”);

  see also Pl.’s & BNL’s 56.1 Statements ¶ 13. Together, the undisputed evidence of threats of

  violence and the discovery of weapons brought to the workplace indisputably establish “just

  cause” for his termination under law and the dictates of common sense.

         Therefore, plaintiff has proffered no evidence to show that the employer breached the

  collective bargaining agreement because the employer had just and reasonable cause to terminate

  plaintiff. Because the employer is not liable to the employee, neither is the Union. Amaty, 2020

  WL 3105529, at *5 (citing Acosta, 410 F. Supp. 2d at 309).




                                                  9
Case 2:18-cv-03443-GRB-ARL Document 90 Filed 07/07/20 Page 10 of 10 PageID #: 2610




                                          CONCLUSION

         Based on the foregoing, the Court grants the motion for reconsideration, but adheres to

  the original decision in the March 20, 2020 ruling.



  SO ORDERED.

  Dated: Central Islip, New York
         July 7, 2020                                   /s/ Gary R. Brown
                                                        GARY R. BROWN
                                                        United States District Judge




                                                  10
